10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-md-02741-VC Document 13617 Filed 08/26/21 Page 1 of 11

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

)

IN RE: ROUNDUP PRODUCTS ) MDL No. 2741

LIABILITY LITIGATION )
) Case No. 3:16-md-02741-VC
)

) [PROPOSED] ORDER GRANTING

) JOINT REQUEST FOR REVISED

ALL ACTIONS ) SCHEDULE FOR WAVE 4 CASES AND
) ADDITION OF CASES TO WAVE 4

)

This document relates to:

THIS MATTER came before the Court based on the Court’s order for a revised schedule for
Wave 4 cases. Having reviewed the proposed schedule and finding good cause shown, the Court
GRANTS the parties’ proposed schedule for Wave 4 cases as detailed below and designates the

following as part of Wave 4.

Wave 4 Schedule:

 

Event Date
ae Fact Sheets (including all relevant {14 days from entry of this order

 

 

uthorizations) due for any plaintiffs who have not yet
rovided them.

= plaintiff will provide any medical records in his/her |14 days from entry of this order

 

ossession and/or his/her counsel’s possession to defense
ounsel.
[Deficiency letter(s) sent. 4 business days from receipt of PFS

 

 

{Deadline to cure Plaintiff Fact Sheet deficiencies. The 7 days from receipt of deficiency letter
parties may file a consolidated letter brief regarding any
disputes about whether a deficiency exists.

Close of fact discovery. B/11/2022
Plaintiffs’ expert reports due. 8/25/2022
The parties should file a letter brief identifying any 4/1/2022
disputes over the applicable state law for the wave 3 cases.
For cases where that is undisputed, the parties should file
la stipulation identifying the governing state law.

 

 

 

 

 

 

 

iMonsanto’s expert reports due. 4/25/2022
Close of expert discovery. 5/25/2022
iMonsanto’s Daubert and summary judgment briefs due. {6/8/2022

[Plaintiffs’ opposition and cross-motions re: 6/22/2022

 

 

 

Daubert and summary judgment due.

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-md-02741-VC Document 13617 Filed 08/26/21 Page 2 of 11

 

Event

Date

 

Summary judgment due.

iMonsanto’s oppositions and replies re: Daubert and\6/29/2022

 

Plaintiffs’ replies re: Daubert and summary judgment due.|7/12/2022

 

 

Daubert hearing (if necessary).

 

8/22/2022

 

The Wave 4 cases shall be as follows:

Cases Transferred to the MDL from Arizona District Courts are as follows:

 

Plaintiff’; Name

MDL Case No.

Transferor Court

 

Freegard, Timothy G.

3:20-cv-04328

USDC District of AZ

 

Gordon, Garfield

3:19-cv-06423

USDC District of AZ

 

Manera, Sebastian William

3:20-cv-04517

USDC District of AZ

 

Pinheiro, Eduino N.

3:21-cv-00041

USDC District of AZ

 

Pinheiro, Paula

3:20-cv-08173

USDC District of AZ

 

Sarager, Ted

3:19-cv-07196

USDC District of AZ

 

Scott, William

3:20-cv-04748

USDC District of AZ

 

Strickland, Scott

3:20-cv-04519

USDC District of AZ

 

 

 

White, Christopher

3:20-cv-04843

 

USDC District of AZ

 

 

Cases Transferred to the MD

L from Florida District Courts are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff’s Name MDL Case No. Transferor Court
Adams, John 3:21-cv-04466 USDC Southern
District FL
Anderson, Jeffrey Michael 3:19-cv-08084 USDC Southern
District FL
Arenas, Luis 3:21-cv-00038 USDC Southern
District FL
Belfleur, Jean 3:20-cv-00621 USDC Middle District
FL
Berenfeld, Sharon 3:18-cv-01428 USDC Middle District
FL
Boatright, Allen 3:21-cv-00675 USDC Northern
District FL
Bundy, Rob 3:20-cv-06345 USDC Middle District
FL
Casale, Patricia A. 3:19-cv-05238 USDC Southern
District FL
Chirico, Pamela Jean 3:20-cv-01362 USDC Middle District
FL

 

 

 

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:16-md-02741-VC Document 13617 Filed 08/26/21 Page 3 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff's Name MDL Case No. Transferor Court
Cobb, Charlotte 3:19-cv-05659 USDC Middle District
FL
Coley, Steven B. 3:18-cv-04553 USDC Middle District
FL
Colton, Andrew 3:20-cv-04834 USDC Northern
District FL
Daniel, Don 3:20-cv-03938 USDC Northern
District FL
Dean, Derek Dante 3:20-cv-01359 USDC Middle District
FL
Drons, Robert 3:20-cv-08167 USDC Northern
District FL
Engilis, Jr., Peter 3:19-cv-07859 USDC Middle District
FL
Gardner, James Edward 3:19-cv-00443 USDC Middle District
FL
Gazaleh, Jed H. 3:19-cv-05229 USDC Middle District
FL
Ghaznavi, Shariq 3:21-cv-02706 USDC Northern
District FL
Gilberg, Ellen 3:20-cv-07735 USDC Middle District
FL
Glassman, Philip 3:20-cv-00024 USDC Southern
District FL
Henson, Sam Wayne 3:20-cev-02125 USDC Northern
District FL
Iona, Deborah 3:20-cv-02404 USDC Southern
District FL
Joffe, Jeffrey F. 3:18-cv-00430 USDC Middle District
FL
Keeler, Jr., David 3:18-cv-01694 USDC Middle District
FL
Konzny, Larry 3:20-cv-08797 USDC Middle District
FL
Lundy, Thomas 3:20-cv-09289 USDC Middle District
FL
Mann-Cox, Sally 3:21-cv-04471 USDC Middle District
FL
Miller, Allison V. 3:21-cv-04633 USDC Middle District
FL

 

 

 

 

 

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:16-md-02741-VC Document 13617 Filed 08/26/21 Page 4 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff's Name MDL Case No. Transferor Court
Mullisi, Armelin 3:20-cv-01361 USDC Middle District
FL
Nurquez, Virgilio Eduardo 3:18-cv-07570 USDC Southern
District FL
Paris, Clark 3:20-cv-01840 USDC Middle District
FL
Penalver, Jorge 3:20-cv-08801 USDC Southern
District FL
Perillo, Antonio 3:21-cev-02550 USDC Middle District
FL
Perry, Jr., Benjamin L. 3:19-cv-03580 USDC Middle District
FL
Pertzog, Dorothy J. 3:20-cv-03367 USDC Middle District
FL
Pickart, Alan M. 3:20-cv-06248 USDC Middle District
FL
Post, Bonnie 3:21-cv-00179 USDC Middle District
FL
Proctor, Mark 3:21-cv-00172 USDC Southern
District FL
Richards, Thomas J. 3:20-cv-00199 USDC Middle District
FL
Rogers, Sr., Joseph N. 3:19-cv-03836 USDC Middle District
FL
Salas, Nancy C. 3:21-cv-06173 USDC Southern
District FL
Salem, John Joseph 3:20-cv-01360 USDC Middle District
FL
Schaible, Mark G. 3:19-cv-06434 USDC Middle District
FL
Shahady, John J. 3:19-cv-07860 USDC Southern
District FL
Skonicki, Barbara 3:20-cv-08053 USDC Middle District
FL
Smither, Lewis 3:20-cv-08054 USDC Middle District
FL
Talbott, Gale A. 3:20-cv-03733 USDC Middle District
FL
Tam, Wesley 3:20-cv-04216 USDC Southern
District FL

 

 

 

 

 

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:16-md-02741-VC Document 13617 Filed 08/26/21 Page 5 of 11

 

 

 

 

 

 

 

 

 

 

 

Plaintiff's Name MDL Case No. Transferor Court
Thal, Harry 3:19-cv-07456 USDC Southern
District FL
Thomas, Henry L. 3:20-cv-03653 USDC Middle District
FL
Thompson, Aurie Hazel 3:19-cv-05038 USDC Middle District
FL
Thompson, Matthew 3:20-cv-08851 USDC Southern
District FL
Turmoff, William C. 3:19-cv-03837 USDC Southern
District FL
Wolfenbarger, Todd 3:19-cv-06822 USDC Middle District
FL
Wotitzky, Hal Frank 3:19-cv-05336 USDC Middle District
FL

 

Cases Transferred to the MDL from Iowa District Courts are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff’; Name MDL Case No. Transferor Court

Beckfield, Brett 3:21-cv-05322 USDC Northern
District IA

Chindlund, Andrew 3:21-cv-02704 USDC Southern
District IA

Deneve, Richard 3:19-cv-07341 USDC Northern
District IA

Gulikers, Shana C. All 3:20-cv-02293 USDC Southern
District IA

Henrich, Jack 3:20-cv-03728 USDC Northern
District IA

Koch, James 3:21-cev-01212 USDC Northern
District IA

Linn, Bernice A. 3:20-cv-01760 USDC Southern
District IA

Perin, Becky S. 3:20-cv-01417 USDC Southern
District IA

Porto, Charles 3:21-cv-00238 USDC Northern
District IA

Potash, Michael 3:21-cv-01041 USDC Northern
District IA

Rasmusson, Neil Edward 3:19-cv-07132 USDC Southern
District IA

 

 

 

 

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:16-md-02741-VC Document 13617

Filed 08/26/21 Page 6 of 11

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff's Name MDL Case No. Transferor Court

Shipley, Joseph E. 3:17-cv-01982 USDC Southern
District IA

Sjaardema, Dennis L. 3:20-cv-06193 USDC Southern
District IA

Sjaardema, Eugene 3:20-cv-06192 USDC Southern
District [A

Skoronski, Ron 3:19-cv-07105 USDC Southern
District IA

Utecht, Levi C. 3:19-cv-04677 USDC Southern
District IA

Van Wyk, Ellen 3:19-cv-06843 USDC Southern
District [A

Webb, Brian 3:20-cv-05624 USDC Northern
District IA

Williams, Thomas N. 3:19-cv-03537 USDC Southern
District IA

Wirtz, Charles 3:19-cv-07339 USDC Northern
District [A

Worth, Billy 3:18-cv-02906 USDC Northern
District IA

 

 

 

Cases Transferred to the MDL from Massachusetts District Courts are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff's Name MDL Case No. Transferor Court
Aldoupolis, George 3:20-cv-03433 USDC District of MA
Armstrong, Daniel 3:21-cv-02125 USDC District of MA

Baid, Prabha 3:20-cv-06774 USDC District of MA
Breger, Lisa 3:18-cv-02257 USDC District of MA
Canning, Richard 3:19-cv-04230 USDC District of MA
Carchia, Kathryn 3:20-cv-05873 USDC District of MA
Colbert, Debra 3:20-cv-05115 USDC District of MA
Cotter, Robert 3:20-cv-03108 USDC District of MA

Diogo, Antonino 3:19-cv-08087 USDC District of MA

Eordekian, Sophie 3:20-cv-05874 USDC District of MA
Fox, James 3:20-cv-03650 USDC District of MA
Inman, Rita 3:19-cev-08223 USDC District of MA
Kopas, Jan 3:19-cv-06059 USDC District of MA

McCrillis, Robert 3:21-cv-00606 USDC District of MA

Medugno, Henry 3:21-cv-04635 USDC District of MA

Morin, Wayne 3:20-cv-01019 USDC District of MA
Nelson, Gerald 3:19-cv-04576 USDC District of MA

 

 

 

 

 

-6-

 

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-md-02741-VC Document 13617 Filed 08/26/21 Page 7 of 11

 

 

 

 

 

 

 

 

 

 

 

Plaintiff's Name MDL Case No. Transferor Court
Nicolacopoulos, Nicoletta 3:20-cv-01018 USDC District of MA
Parenteau, Joseph 3:20-cv-03651 USDC District of MA
Rubin, Joel 3:20-cv-05870 USDC District of MA
Ryan, William Beau 3:20-cv-03936 USDC District of MA
Stanhope, William 3:20-cv-03652 USDC District of MA
Tosi, Larry 3:18-cv-03181 USDC District of MA
Tudal, Steven 3:20-cv-05871 USDC District of MA

 

Cases Transferred to the MDL from Michigan District Courts are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff’s Name MDL Case No. Transferor Court
Akrawi, Habib 3:19-cv-05874 USDC Eastern
District MI
Arnt, Phillip 3:20-cv-02412 USDC Western
District MI
Askew, Kenneth C. (on 3:18-cv-04851 USDC Eastern
behalf of the Estate of District MI
Sandra J. Askew, deceased)
Avila, Elvia 3:20-cv-02971 USDC Western
District MI
Burtney, Arnold 3:19-cv-06447 USDC Eastern
District MI
Cramer, Cynthia (on behalf 3:18-cv-04854 USDC Eastern
of the Estate of Roger D. District MI
Cramer, deceased)
Dillon, John 3:19-cv-06184 USDC Eastern
District MI
Hann, Adrine 3:20-cv-07213 USDC Eastern
District MI
Katz, Bernice 3:20-cv-01825 USDC Eastern
District MI
LaHote, Michael 3:19-cv-06448 USDC Eastern
District MI
Matthaus-Shelton, Linda J. 3:20-cv-00175 USDC Eastern
District MI
Mefford, Robert 3:20-cv-02565 USDC Western
District MI
Moreau, Andrew P. 3:18-cv-04974 USDC Eastern
District MI
Palframan, Vonta Mae 3:19-cv-06749 USDC Western
District MI

 

 

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:16-md-02741-VC Document 13617

Filed 08/26/21 Page 8 of 11

 

 

 

 

 

 

 

 

Plaintiff's Name MDL Case No. Transferor Court

Sarafian, Alexander 3:20-cv-01068 USDC Eastern
District MI

Stone, Barbara 3:20-cv-01553 USDC Eastern
District MI

Thomas, Michael 3:18-cv-06028 USDC Eastern
District MI

Vanderlip, Greg S. 3:18-cv-04850 USDC Eastern
District MI

Zuiderveen, Merlin Nelson 3:20-cv-00582 USDC Western
District MI

 

 

 

Cases Transferred to the MDL from Ohio District Courts are as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff’s Name MDL Case No. Transferor Court

Abbott, IV, Curtis W. 3:20-cv-04650 USDC Southern
District OH

Alamiri, Tawfeeq 3:20-cv-08844 USDC Northern
District OH

Applegate, Ralph A. 3:18-cv-03363 USDC Southern
District OH

Applegate, Ralph 3:19-cv-06800 USDC Southern
District OH

Augsburger, Wanda 3:20-cv-02970 USDC Northern
District OH

Booth, David 3:20-cv-04654 USDC Northern
District OH

Buck, William C. 3:19-cv-08065 USDC Southern
District OH

Burger, Holly L. 3:21-cv-01045 USDC Southern
District OH

Butler, Bethany Anne 3:19-cv-07529 USDC Southern
District OH

Canzoni, Gregory 3:20-cv-02974 USDC Northern
District OH

Cira, Paul 3:20-cv-08052 USDC Northern
District OH

Clark, John T. 3:20-cv-07886 USDC Southern
District OH

Coressel, James 3:20-cv-03720 USDC Northern
District OH

 

 

 

 

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:16-md-02741-VC Document 13617

Filed 08/26/21 Page 9 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff's Name MDL Case No. Transferor Court

Cryan, Catherine 3:17-cv-05084 USDC Northern
District OH

Dektas, Linda L. 3:20-cv-01069 USDC Southern
District OH

Dominique, Floyd 3:21-cv-02705 USDC Northern
District OH

Elzey, Arnold 3:19-cv-07373 USDC Northern
District OH

Foreman, Ronald D. 3:21-cv-06109 USDC Northern
District OH

Garrison, Richard 3:19-cv-00280 USDC Southern
District OH

Gibby, Douglas A. 3:20-cv-03724 USDC Southern
District OH

Holliday, Michael 3:19-cv-03014 USDC Northern
District OH

Hopkins IJ, Harold R. 3:20-cv-05531 USDC Northern
District OH

Lenfestey, Lynne 3:20-cv-08848 USDC Northern
District OH

Lloyd, Blaine E. 3:20-cv-00588 USDC Northern
District OH

McVey, James 3:19-cv-07862 USDC Southern
District OH

Mijajlovic, Branko 3:19-cv-07368 USDC Northern
District OH

Moore, Susan 3:19-cv-06188 USDC Southern
District OH

Naveaux, Elizabeth 3:20-cv-02566 USDC Northern
District OH

Nissen, Richard A. 3:20-cv-06989 USDC Northern
District OH

Perilman, Richard 3:19-cv-08446 USDC Northern
District OH

Perry, Catherine 3:21-cv-05621 USDC Northern
District OH

Phillips, Mark 3:20-cv-03065 USDC Northern
District OH

Regruth, James 3:20-cv-06188 USDC Southern
District OH

 

 

 

 

 

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:16-md-02741-VC Document 13617 Filed 08/26/21 Page 10 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff's Name MDL Case No. Transferor Court

Rhuland, Jason C. 3:19-cv-05598 USDC Northern
District OH

Riepenhoff, Charles 3:19-cv-07370 USDC Northern
District OH

Rowland, Dean 3:19-cv-05310 USDC Northern
District OH

Searle, John 3:20-cv-08850 USDC Northern
District OH

Setzer, William 3:17-cv-03448 USDC Northern
District OH

Shanklin, Patricia A. 3:19-cv-04644 USDC Southern
District OH

Sizemore, Ronald W. 3:21-cv-05321 USDC Southern
District OH

Smith, Linda 3:19-cv-07528 USDC Southern
District OH

Stackhouse, Walter 3:21-cv-02908 USDC Northern
District OH

Thorpe, Teresa 3:19-cv-07372 USDC Northern
District OH

Tierney, Colleen 3:20-cv-04211 USDC Northern
District OH

Vollmar, James 3:19-cv-02012 USDC Northern
District OH

Wachtman, Vernon 3:20-cv-06119 USDC Northern
District OH

Wallace, Charles D. 3:20-cv-01922 USDC Southern
District OH

Westfall, Jeffrey R. 3:21-cv-02909 USDC Northern
District OH

Williamson, Kimber 3:20-cv-00167 USDC Northern
District OH

Wistinghausen, Robert 3:20-cv-00027 USDC Northern
District OH

 

Cases Transferred to the MDL from South Carolina District Courts are as follows:

 

 

 

 

 

 

 

Plaintiff's Name MDL Case No. Transferor Court
Boston, Felton 3:19-cv-03787 USDC District of SC
Bulone, Angelo 3:20-cv-03719 USDC District of SC

Carraway, Jr., Samuel L. 3:20-cv-03599 USDC District of SC

 

 

 

-10-

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:16-md-02741-VC Document 13617 Filed 08/26/21 Page 11 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Plaintiff's Name MDL Case No. Transferor Court
Cato, Henry 3:20-cv-01920 USDC District of SC
Cooper, Victor 3:20-cv-04652 USDC District of SC
Cousar, Vernal 3:20-cv-04212 USDC District of SC
Doran, Jr., Richard A. 3:20-cv-02650 USDC District of SC
Duncan, Robert 3:20-cv-03111 USDC District of SC
Finley, Michael 3:20-cv-01642 USDC District of SC
Ford, John E. 3:21-cv-00603 USDC District of SC
Gardner, Jerry 3:19-cv-07129 USDC District of SC
Goble, Jr., Isaac W. 3:20-cv-04648 USDC District of SC
Hoffman, William 3:20-cv-02805 USDC District of SC
Huskey, William Dennis 3:20-cv-02648 USDC District of SC
Isbell, Randy 3:20-cv-03226 USDC District of SC
Kay, Linda 3:21-cv-00175 USDC District of SC
McEvoy, Sr., John Richard 3:20-cv-01641 USDC District of SC
Miller, Eric 3:19-cev-07399 USDC District of SC
Morris, Christopher 3:20-cv-01957 USDC District of SC
Ott, Everett 3:20-cv-02649 USDC District of SC
Reiser, Brenda 3:21-cv-05220 USDC District of SC
Ross, Bobby D. 3:18-cv-00676 USDC District of SC
Rutland, Roy 3:20-cv-05372 USDC District of SC
Scott, Bobby Dale 3:20-cv-06990 USDC District of SC
Smith, Ronald 3:19-cv-02385 USDC District of SC
Ward, Raleigh O. 3:20-cv-00028 USDC District of SC
Williams, Charles 3:20-cv-04758 USDC District of SC

Additional Wave 4 Cases:
Plaintiff's Name MDL Case No. Transferor Court

 

Scheh, Donald

 

 

3:20-cv-02427

 

USDC Eastern District
of TX

 

 

 

Date: August 26

, 2021

 

 

 

 
